Hogan v Vandewater (2019 NY Slip Op 03484)





Hogan v Vandewater


2019 NY Slip Op 03484


Decided on May 3, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 3, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


217 CA 18-00562

[*1]MARK HOGAN AND ELIZABETH HOGAN, INDIVIDUALLY, AND AS PARENTS AND NATURAL GUARDIANS OF JACK A. HOGAN, AN INFANT, AND ITHACA G. HOGAN, AN INFANT, PLAINTIFFS-APPELLANTS,
vDAVID VANDEWATER, FRANK P. ROSE, AND GINA NICOLETTI, DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


BOSMAN LAW FIRM, LLC, ROME (A.J. BOSMAN OF COUNSEL), FOR PLAINTIFFS-APPELLANTS. 
MARK D. GORIS, CAZENOVIA, FOR DEFENDANT-RESPONDENT DAVID VANDEWATER.
SLYE LAW OFFICES, P.C., WATERTOWN (ROBERT J. SLYE OF COUNSEL), FOR DEFENDANT-RESPONDENT FRANK P. ROSE.
BARCLAY DAMON LLP, ROCHESTER (KELSEY TILL THOMPSON OF COUNSEL), FOR DEFENDANT-RESPONDENT GINA NICOLETTI. 

	Appeal from an order of the Supreme Court, Lewis County (Patrick F. MacRae, J.), entered December 18, 2017. The order, among other things, denied that part of plaintiffs' motion seeking judgment as a matter of law and a new trial on damages or, alternatively, a new trial. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens , 155 AD2d 435, 435 [2d Dept 1989]; see also  CPLR 5501 [a] [1]).
Entered: May 3, 2019
Mark W. Bennett
Clerk of the Court